This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                            STATE OF MINNESOTA
                            IN COURT OF APPEALS
                           A15-2049, A16-0024, A16-0025

                              Guardian Interlock Systems,
                                       Relator,

                                          vs.

                     Minnesota Department of Public Safety, et al.,
                                   Respondents.

                               Filed August 15, 2016
                        Affirmed in part and vacated in part
                                Rodenberg, Judge

                            Ramsey County District Court
                      File Nos. 62-CV-15-6742, 62-CV-15-6437

                        Minnesota Department of Public Safety

Jack Y. Perry, Jason R. Asmus, Briggs and Morgan, P.A., Minneapolis, Minnesota (for
relator)

Lori Swanson, Attorney General, Jeffrey S. Bilcik, Assistant Attorney General, St. Paul,
Minnesota (for respondents Minnesota Department of Public Safety, Ramona Dohman,
Driver and Vehicle Services, and Patricia McCormack)

      Considered and decided by Bjorkman, Presiding Judge; Peterson, Judge; and

Rodenberg, Judge.

                       UNPUBLISHED OPINION

RODENBERG, Judge

      In these consolidated appeals, Guardian Interlock Systems (Guardian) challenges

respondent Minnesota Department of Public Safety, Driver and Vehicle Services (DVS)
Division’s decertification of Guardian as a provider of ignition-interlock devices to

Minnesota drivers, and challenges the district court’s denial of its motion for temporary

injunctive relief and its petition for a writ of mandamus. Because certiorari is the

exclusive mechanism for review of an agency’s quasi-judicial decision, the district court

lacked subject-matter jurisdiction. We therefore vacate the district court’s orders denying

temporary injunctive relief and mandamus for want of subject-matter jurisdiction.

Because DVS’s decertification decision was neither arbitrary nor capricious, we affirm

the agency action.

                                          FACTS

       This appeal concerns the Ignition Interlock Device (IID) program established by

Minn. Stat. § 171.306 (2014). An IID is “equipment that is designed to measure breath

alcohol concentration and to prevent a motor vehicle’s ignition from being started by a

person whose breath alcohol concentration measures 0.02 or higher on the equipment.”

Id., subd. 1(b). Such devices are used as a condition of probation and/or a condition of

the driving privileges of convicted drunk drivers, to ensure that a driver has no alcohol

present in his or her system before the vehicle will start. See generally id. By statute, the

Minnesota Commissioner of Public Safety must “establish performance standards and a

process for certifying devices used in the ignition interlock program.” Id., subd. 2. “The

manufacturer of the device must apply annually for certification of the device by

submitting the form prescribed by the commissioner.”           Id.   The establishment of

performance standards and the certification process are exempt from the requirements of

the Minnesota Administrative Procedures Act. Id., subd. 8.


                                             2
       The commissioner has established performance standards for IIDs. See generally

Minn. Dep’t of Pub. Safety, 2015 Certification Process for the Minnesota Ignition

Interlock Device Program (2015). Among other requirements, the performance standards

require that IIDs be equipped with cameras that “[m]ust take a photo for every event

including initial starts, all rolling retests, and whenever a violation is recorded.”1 Id. at 5.

The obvious reason for this requirement is to generate evidence of who provided each

breath sample. DVS also requires certified manufacturers to generate and submit to DVS

a daily data file, which “must include all devices installed, all devices removed, and all

violations reported.” Id. at 13. Certified manufacturers must also maintain a website

with all participant data and photos available to DVS. Id. at 19. DVS may deny

certification, decertify, suspend, revoke, or conditionally certify a manufacturer for the

following:

              1. Evidence of repeated device failures due to defects in
              design, materials, or workmanship during manufacturing.
              ...
              3. Any finding that the manufacturer is not in compliance
              with the provisions of these performance standards,
              regulations, or other applicable law.

Id. at 20. “Manufacturers may appeal their decertification, suspension, revocation, or

conditional certification within seven (7) business days of receiving notification.” Id. at

20.

1
  The parties refer to the images captured by the IID as “photos” or “photographs.”
“Photograph” connotes an image created by exposure of a photosensitive surface to light.
The American Heritage Dictionary of the English Language 1329 (5th ed. 2011). The
images involved here are not, strictly speaking, photographs. Relying on the record, we
refer to the images captured by an IID as “photos,” despite no true “photography” being
involved in the capture of images.

                                               3
       Guardian, a manufacturer, was certified to provide IIDs to program participants

from April 29, 2011 until DVS decertified it by letter dated October 15, 2015. The

primary concern of DVS about Guardian’s IIDs was the absence of photos from a number

of tests done on Guardian’s devices. As early as 2013, DVS notified Guardian that

photos were missing for some IID participants using Guardian’s devices. On June 3,

2015, following multiple exchanges of communication with Guardian on this issue, and

with Guardian’s certification set to expire on June 30, 2015, DVS conditionally certified

Guardian through July 31, 2015. The conditional-certification letter stated that “DVS

will continue to monitor Guardian’s problem with downloading photos” and that “DVS

expects that the percentage of data missing photos will drop significantly to below 10

percent by July 15, 2015.” DVS expressed concern that “[b]etween March 23, 2015 and

May 25, 2015, an average of 38 percent of the data Guardian sent in its daily data file was

missing photos.”

       On July 17, 2015, and because of continuing problems with “missing photos,”

DVS suspended Guardian “from performing new installs for 90 days” and stated the

agency expectation that “the percentage of data missing photos will drop to below 10

percent by October 15, 2015.” On October 15, 2015, DVS decertified Guardian because

of continued photo problems and Guardian’s installation of two devices during the period

of its suspension.    Guardian appealed, and DVS denied the appeal by order dated

October 29, 2015. Guardian appealed (A15-2049) the agency decision to this court by

writ of certiorari.




                                            4
       Guardian also petitioned the district court for a writ of mandamus. See Guardian

Interlock Sys. v. Minn. Dep’t of Pub. Safety, No. 62-CV-15-6437. The district court

denied the petition for mandamus, reasoning that Guardian had not established the failure

of DVS to perform a duty clearly required by law. Guardian appealed (A16-0025) the

district court’s order denying mandamus relief.

       Guardian also sued DVS in a declaratory-judgment action in district court. In that

action, Guardian moved the district court for temporary injunctive relief. See Guardian

Interlock Sys. v. Minn. Dep’t of Pub. Safety, No. 62-CV-15-6742. The district court

denied the temporary-injunction motion, reasoning that the balance of harms slightly

favored DVS, that Guardian had not demonstrated a high likelihood of success on the

merits, and that public-policy considerations weighed strongly against granting injunctive

relief. Guardian appealed (A16-0024) the district court’s denial of injunctive relief.

       On January 21, 2016, we consolidated the three appeals. Both parties then moved

this court to supplement the administrative record. Guardian sought to supplement the

record with data from its program-required website. DVS sought to supplement the

record with two affidavits. By order dated June 8, 2016, we granted both parties’

motions.

                                     DECISION

       Guardian challenges DVS’s decertification decision by certiorari petition, and

appeals the district court’s separate denials of mandamus and temporary injunctive relief.

We first consider the district court’s subject-matter jurisdiction to review the agency’s

decision to decertify.


                                             5
I.     District Court Orders

       When we consolidated the three appeals, we ordered the parties to brief the issue

of the district court’s subject-matter jurisdiction, and particularly whether certiorari is the

exclusive method of review.

       Subject-matter jurisdiction is a question of law, which we review de novo. Nelson

v. Schlener, 859 N.W.2d 288, 291 (Minn. 2015). “[U]nless otherwise provided by

statute, a petition for a writ of certiorari is the exclusive procedure for reviewing an

administrative agency’s quasi-judicial decision.” Lam v. City of St. Paul, 714 N.W.2d
740, 743 (Minn. App. 2006).          This exclusivity derives from separation-of-powers

considerations and “is required to provide appropriate deference and to minimize the

judicial intrusion into administrative decision-making.”             Tischer v. Hous. &

Redevelopment Auth. of Cambridge, 693 N.W.2d 426, 429 (Minn. 2005). Quasi-judicial

decision-making involves: “(1) investigation into a disputed claim and weighing of

evidentiary facts; (2) application of those facts to a prescribed standard; and (3) a binding

decision regarding the disputed claim.”        Minn. Ctr. for Envtl. Advocacy v. Metro.

Council, 587 N.W.2d 838, 842 (Minn. 1999).

       Here, Guardian’s challenges to the DVS decertification order meet all three

criteria. First, in decertifying Guardian, DVS considered evidentiary facts including the

daily data files that Guardian submitted and evidence that Guardian installed two devices

after the July 17, 2015 suspension letter prohibiting it from doing so. Second, DVS

applied those facts to the IID program certification standards and the standards set forth

in its conditional-certification and suspension letters to Guardian. Third, DVS’s decision


                                              6
was binding because DVS is responsible for the IID program and certifying

manufacturers of IID devices. See Minn. Stat. § 171.306, subd. 2. Once DVS decertified

Guardian, the company was no longer eligible to install devices and was required to

remove any Guardian devices from program participants’ vehicles. Id. DVS’s decision

was therefore a quasi-judicial decision, subject to review only by writ of certiorari to this

court.

         Guardian argues that the district court had subject-matter jurisdiction concerning

its declaratory-judgment action and its petition for writ of mandamus because Guardian

challenged the constitutionality of DVS’s enforcement of the IID program requirements.

Guardian cites cases concerning constitutional challenges to the implied-consent law in

support of its position, which are distinguishable from this case. See Nordvick v. Comm’r

of Pub. Safety, 610 N.W.2d 659, 662 (Minn. App. 2000) (involving a challenge to the

constitutionality of the implied-consent laws); Ruzic v. Comm’r of Pub. Safety, 455
N.W.2d 89, 90-91 (Minn. App. 1990) (involving a void-for-vagueness challenge to the

implied-consent laws). First, the cases that Guardian cites concern direct challenges to

the constitutionality of the implied-consent laws. Here, Guardian challenges DVS’s

actual enforcement of the IID program requirements, but Guardian does not challenge the

constitutionality of Minn. Stat. § 171.306 or DVS’s authority to enact the IID program

requirements. Second, cases concerning the implied-consent laws are distinguishable

from this case because Minn. Stat. § 169A.53, subd. 2(a) (2014) expressly provides for

district-court review of agency action under Minnesota’s implied-consent laws. There is

no statute providing for judicial review of decisions under Minn. Stat. § 171.306 by any


                                             7
method other than by writ of certiorari. Moreover, constitutional challenges can be made

in certiorari appeals. See, e.g., In re Minn. Dep’t of Nat. Res. Special Permit No. 16868,

867 N.W.2d 522, 532-23 (Minn. App. 2015) (considering the void-for-vagueness

doctrine on certiorari review), review denied (Minn. Oct. 20, 2015).

       Because writ of certiorari is the exclusive method of reviewing DVS’s

quasi-judicial decertification decision, the district court lacked subject-matter jurisdiction

to review the agency’s decision to decertify. And we are likewise without subject-matter

jurisdiction to review the agency decision other than by certiorari. See Tipka v. Lincoln

Int’l Charter Sch., 864 N.W.2d 371, 373 (Minn. App. 2015) (“The writ of certiorari is a

means of judicial review of an administrative body’s quasi-judicial decision when there is

no other legal remedy or adequate means of review.”). We therefore vacate the district

court’s orders denying mandamus and temporary injunctive relief as having been issued

without subject-matter jurisdiction.

II.    DVS’s Decertification Decision

       Guardian argues in its certiorari appeal that DVS acted arbitrarily and capriciously

in decertifying Guardian. “An agency’s quasi-judicial determinations will be upheld

unless they are unconstitutional, outside the agency’s jurisdiction, procedurally defective,

based on an erroneous legal theory, unsupported by substantial evidence, or arbitrary and

capricious.” Cole v. Metro. Council HRA, 686 N.W.2d 334, 336 (Minn. App. 2004)

(quotation omitted). “An agency’s conclusions are not arbitrary and capricious so long as

there is a rational connection between the facts found and the choice made.” In re




                                              8
Review of 2005 Annual Automatic Adjustment of Charges, 768 N.W.2d 112, 120 (Minn.

2009) (quotation and citations omitted).

              The substantial evidence test requires a reviewing court to
              evaluate the evidence relied upon by the agency in view of
              the entire record as submitted. If an administrative agency
              engages in reasoned decisionmaking, the court will affirm,
              even though it may have reached a different conclusion had it
              been the factfinder.

Cable Commc’ns Bd. v. Nor-west Cable Commc’ns P’ship, 356 N.W.2d 658, 668-69

(Minn. 1984) (quotations and citations omitted).

       DVS denied Guardian’s appeal and decertified Guardian on October 29, 2015,

concluding that “the [October 15, 2015] decertification letter contains specific reasons for

the denial, including recorded instances of Guardian violating its suspension and the

device not meeting cited Program standards.”             DVS found as facts that the

conditional-certification letter “requires that the number of missing photos drops below

10 percent of data received by DVS in the daily data file,” that Guardian was “suspended

from performing new installs,” and that it violated this condition. DVS also found that

the original October 15, 2015 letter “decertified [Guardian] due to Guardian’s direct

violations of its July 17, 2015 suspension as well as not meeting the October 15, 2015

deadline to correct the missing photos issue.”

       The precise issues on appeal are whether either or both of DVS’s two stated

decertification grounds amount to arbitrary and capricious agency action. Those grounds

are: (1) Guardian’s daily data files were missing more than 10% of the required photos,

and (2) Guardian installed two new IIDs after the July 17, 2015 suspension.



                                             9
       A. The 10% standard as applied to the daily data files

       Guardian strenuously argues that DVS arbitrarily and capriciously limited the pool

of data that it reviewed in making the decertification decision to the daily data files,

rather than the entire universe of data available on Guardian’s program-required website.

Both parties agree that, although DVS’s IID program requirements could be construed to

require strict compliance with the photo requirements, DVS in practice tolerates some

missing photos. DVS made an agency determination that missing photos must not

exceed 10% of the photos in the daily data file.         It applied that standard when it

decertified Guardian.

       By letter of June 3, 2015, DVS conditionally certified Guardian and mandated

compliance with the 10% standard:

              DVS will continue to monitor Guardian’s problem with
              downloading photos. Between March 23, 2015 and May 25,
              2015, an average of 38 percent of the data Guardian sent in
              its daily data file was missing photos. This is unacceptable.
              DVS expects that the percentage of data missing photos will
              drop significantly to below 10 percent by July 15, 2015.

(Emphasis added.) DVS’s July 17, 2015 suspension letter to Guardian reiterated the 10%

standard: “DVS expects that the percentage of data missing photos will drop to below 10

percent by October 15, 2015.” (Emphasis added.) Guardian argues that the July 17 letter

demonstrates that DVS’s 10% standard applied to all data, and not to only the daily data

files. Guardian argues that it was arbitrary and capricious for DVS, in its enforcement of

the 10% standard, to apply that standard to only the daily data files.




                                             10
       The June, July, and October letters clearly indicate that DVS was consistently

considering the percentage of missing photos in the daily data files. It identified the daily

data file as the set of data to which the 10% measure would be applied in determining

whether Guardian was exceeding the tolerance for missing photos. The original June 3,

2015 conditional-certification letter fairly notified Guardian of this. Reading the June 3,

2015 letter as a whole, it is clear that DVS expected Guardian to bring its 38% missing

photo rate—which referred to the daily data files—to below 10% by July 15, 2015. We

therefore consider whether DVS’s selection of that subset of data was arbitrary and

capricious.

       To determine whether applying the 10% standard to the daily data files was

arbitrary and capricious, we consider the purposes of the IID program’s photo

requirement. The statute that establishes the IID program criminalizes “tamper[ing] with,

circumvent[ing], or bypass[ing]” an IID. Minn. Stat. § 171.306, subd. 6(b). As part of

DVS’s IID program certification standards, a photo of the person whose breath is being

sampled is necessary to prevent a circumvention, i.e., “an unauthorized attempt to operate

the vehicle or obstruct the camera.” Minn. Dep’t of Pub. Safety, 2015 Certification

Process for the Minnesota Ignition Interlock Device Program 2. In denying Guardian’s

administrative appeal, DVS concluded that “circumvention violations cannot be enforced

without photographic evidence.”

       It is true that Guardian’s position might also be reasonable, i.e., applying the 10%

standard to the entire set of data and photos on Guardian’s website. But the question

before us is whether the subset of data selected by DVS was arbitrary and capricious, and


                                             11
not whether another subset of data or a different measurement of missing-photo tolerance

would have been permissible or even better. DVS reasonably limited application of the

standard to photos of program participants reported in the daily data files, which by

requirement of the IID program included all reported violations.

       The legislature has specifically authorized DVS to establish and administer

standards for the IID program. Minn. Stat. § 171.306. The availability of photographic

evidence of who provided each failed IID sample is important to the effectiveness of the

IID program. DVS’s decertification and denial of Guardian’s appeal were rationally

connected to the underlying purposes of the photo requirement and the facts available in

the administrative record. See Review of 2005 Annual Automatic Adjustment of Charges,
768 N.W.2d at 120. DVS’s application of the 10% standard to the daily data files was

not arbitrary and capricious.

       The record supports (and Guardian does not significantly dispute) that Guardian’s

daily data files continued to include violations without accompanying photos in excess of

the 10% standard.     The record therefore supports the agency decision decertifying

Guardian on this basis.

       B. Guardian’s installation of two new devices during the suspension period

       Although the missing-photos issue is a sufficient basis for DVS to have decertified

Guardian, we address Guardian’s challenge to DVS’s alternative basis for decertification:

that Guardian installed two new devices during the suspension period. Guardian argues

that this decertification ground is without substantial support in the administrative record

and does not satisfy the cited program standards for decertification.


                                            12
       DVS advised Guardian by letter dated July 17, 2015 that Guardian was suspended

“from performing new installs for 90 days.” Guardian does not challenge the authority of

DVS to impose this condition. When DVS decertified Guardian, it explained that it

“discovered that Guardian installed two new devices during the suspension period,” and

that Guardian was therefore decertified based, in part, for “violation of the July 17, 2015

suspension letter.”

       Guardian admits that the first installation happened. It argues that, because that

device was later removed, a single, remedied violation is not a sufficient basis for

decertification. And Guardian specifically argues that the second of these installations

was never completed. The service center began the installation, but it stopped short of

completion and sent the customer elsewhere to get a non-Guardian IID installed in his

vehicle.

       We consider first the completed installation that Guardian concedes.          DVS’s

July 17, 2015 suspension letter allowed Guardian to continue its conditional certification,

albeit subject to an additional requirement: “Guardian [was] suspended from performing

new installs for 90 days.”     By performing the installation on September 11, 2015,

Guardian violated the terms of its conditional certification. Guardian argues that this

isolated violation is insufficient to support decertification, because it was not a material

violation, citing Moskovitz v. City of St. Paul, 218 Minn. 543, 551-552, 16 N.W.2d 745,

749-50 (1944).    Guardian’s reliance on Moskovitz is misplaced.         In Moskovitz, the

Minnesota Supreme Court noted that “minor infractions of [] regulations unrelated to a

licensee’s business would not constitute ‘misconduct’ authorizing the revocation of his


                                            13
license.” Id. at 551, 16 N.W.2d at 749 (emphasis added). Here, Guardian’s violation was

directly related to the subject of the conditional certification. Guardian installed an IID

despite the July 17, 2015 letter suspending it from doing so. Guardian’s installation of an

IID during the suspension term violated a condition of their IID program certification,

and therefore provided a separate, independent, and sufficient basis for DVS to decertify

Guardian. DVS’s decision to decertify Guardian based on its installation of a new IID

was neither arbitrary nor capricious.

       Because the record supports this basis for decertification based on violation of the

conditional certification, we do not separately address the second and aborted installation.

       In sum, the record supports two separate and permissible bases for decertification.

DVS’s selection of a 10% tolerance of missing photos in the daily data file was not

arbitrary or capricious, and Guardian failed to comply with the missing-photo tolerance

set by DVS and communicated to Guardian. As a separate basis for decertification,

Guardian installed at least one IID after its continued certification had been expressly

conditioned on Guardian installing no further devices. DVS’s decertification was neither

arbitrary nor capricious.

       Affirmed in part and vacated in part.




                                            14